DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) the table 110/111 in load lock 14 (Claim 8; not re. the stage of original specification paragraph [0079]) and (2) the stages in load locks 14 must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On its face, Claim 4 is indefinite. Claim 4 claims “includes” sensors outside vac. tr. Chamber. Claim 1 has sensors disposed in vac. tr. chamber which is excluded in Claim 4. Sensors cannot be included outside and also inside (from Claim 1) in Claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johanson et al. (US 6,405,101) (“Johanson”).
Claim 1: acquiring sensing information from at least one sensor (10A/10B) by moving a substrate by a robot arm (6/13) disposed in a vacuum transfer chamber such that the substrate passes through a sensing region, which is a region located in the vacuum transfer chamber (FIG. 1) and sensed by the at least one sensor (“Vacuum robot 6”); 
calculating a center position of the substrate with respect to the robot arm based on the sensing information (FIG. 3-4, FIG. 6-7);
detecting a marker indicating a reference direction of the substrate by the at least one sensor by controlling the robot arm to rotate the substrate about the center position in a state in which an edge of the substrate is located in the sensing region (22/23/28/29/etc. of FIG. 4, FIG. 6-7); 
calculating a direction of the substrate with respect to the robot arm based on a position of the marker (FIG. 5A, FIG. 6-7); 
calculating a correction amount for use in placing the substrate on a stage in a processing chamber connected to the vacuum transfer chamber based on the center position of the substrate and the direction of the substrate (FIG. 5B, FIG. 6-7); 
placing the substrate on the stage in the processing chamber such that the center position of the substrate and the direction of the substrate are corrected according to the correction amount (FIG. 6, 610);
Claim 5: wherein a load lock chamber (7A/7B) is connected to the vacuum transfer chamber, wherein the sensing region is provided in the vicinity of a connection portion between the vacuum transfer chamber and the load lock chamber, and wherein the step of acquiring the sensing information 
Claim 6: wherein a first processing chamber and a second processing chamber are connected to the vacuum transfer chamber (“in moving a wafer between process modules” implied two process modules 2), wherein the sensing region is provided in the vicinity of a connection portion between the vacuum transfer chamber and the first processing chamber (14A/14B), wherein the step of acquiring the sensing information further includes acquiring the sensing information from the at least one sensor when the robot arm moves the substrate from the first processing chamber to the vacuum transfer chamber, wherein the step of calculating the correction amount further includes calculating a correction amount for use in placing the substrate on a stage in the second processing chamber, based on the center position of the substrate and the direction of the substrate, and wherein the step of placing the substrate further includes placing the substrate on the stage in the second processing chamber such that the center position of the substrate and the direction of the substrate are corrected according to the correction amount for use in placing the substrate on the stage in the second processing chamber (column 3, lines 14-21; FIG. 6-7);
Claim 9: a vacuum transfer chamber (with “Vacuum robot 6”); an articulated robot arm (6/13) installed in the vacuum transfer chamber and configured to transfer a substrate (“wafer”); a sensor (10A and/or 10B) configured to detect whether or not the substrate passes through a sensing region in the vacuum transfer chamber (FIG. 1); and a controller (6/51) configured to control the robot arm and the sensor, wherein the controller performs a control to: 
acquire sensing information from the sensor by moving the substrate by the robot arm such that the substrate passes through the sensing region (FIG. 1, FIG. 3-4, FIG. 6-7); 
calculate a center position of the substrate with respect to the robot arm based on the sensing information (FIG. 3-4, FIG. 6-7); 

calculate a direction of the substrate with respect to the robot arm based on a position of the marker; 
calculate a correction amount for use in placing the substrate on a stage in a processing chamber connected to the vacuum transfer chamber based on the center position of the substrate and the direction of the substrate (FIG. 5A, FIG. 6-7);
place the substrate on the stage in the processing chamber such that the center position of the substrate and the direction of the substrate are corrected according to the correction amount (FIG. 6, 610).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johanson in view of Hofmeister et al. (US 9,196,518) (“Hofmeister”). Johanson discloses all the limitations of the claims as discussed above.
Johanson does not directly show that the robot arm has three or more articulations, each of which is independently driven.
Hofmeister shows a similar device having:
the robot arm has three or more articulations (144 within vacuum transfer chamber 122), each of which is independently driven;
for the purpose of controlling and/or locating the substrate in alternative coordinate systems (column 3, lines 7-26). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Johanson as taught by Hofmeister and include Hofmeister’s similar device having:
the robot arm has three or more articulations, each of which is independently driven;
for the purpose of controlling and/or locating the substrate in alternative coordinate systems.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johanson in view of Ohashi et al. (US 8,897,906) (“Ohashi”). Johanson discloses all the limitations of the claims as discussed above.
Johanson does not directly show:
Claim 3: wherein the at least one sensor includes: a light source installed outside the vacuum transfer chamber and configured to irradiate light into the vacuum transfer chamber, and a light receiving sensor installed outside the vacuum transfer chamber and configured to receive the light irradiated from the light source through the vacuum transfer chamber, and wherein the step of 
Claim 4: wherein the at least one sensor includes two or more sensors installed outside the vacuum transfer chamber.
Ohashi shows a similar device having:
Claim 3: wherein the at least one sensor includes: a light source installed outside the vacuum transfer chamber and configured to irradiate light into the vacuum transfer chamber, and a light receiving sensor installed outside the vacuum transfer chamber and configured to receive the light irradiated from the light source through the vacuum transfer chamber, and wherein the step of acquiring the sensing information further includes acquiring, as the sensing information, information indicating whether or not the light irradiated from the light source is blocked by the substrate (FIG. 3, 201/202 for the location of the light sensors; column 7, lines 12-65);
Claim 4: wherein the at least one sensor includes two or more sensors installed outside the vacuum transfer chamber (FIG. 3, 201/202 for the location of the light sensors);
for the purpose of eliminating and/or reducing the number of fault occurrences in substrate location correction due to contaminates of the sensors in the vacuum chamber (column 2, lines 3-30). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Johanson as taught by Ohashi and include Ohashi’s similar device having:
Claim 3: wherein the at least one sensor includes: a light source installed outside the vacuum transfer chamber and configured to irradiate light into the vacuum transfer chamber, and a light receiving sensor installed outside the vacuum transfer chamber and configured to receive the light irradiated from the light source through the vacuum transfer chamber, and wherein the step of 
Claim 4: wherein the at least one sensor includes two or more sensors installed outside the vacuum transfer chamber;
for the purpose of eliminating and/or reducing the number of fault occurrences in substrate location correction due to contaminates of the sensors in the vacuum chamber.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johanson in view of Iizuka et al. (US 6,013,112) (“Iizuka”). Johanson discloses all the limitations of the claims as discussed above.
Johanson does not directly show:
Claim 7: re-holding the substrate by placing the substrate on a temporary placement table configured to temporarily place the substrate, when the marker is not detected by the at least one sensor even though the substrate is rotated by an angle equal to or greater than a predetermined angle during the step of detecting the marker;
Claim 8: wherein a load lock chamber is connected to the vacuum transfer chamber, and the temporary placement table is a stage installed in the load lock chamber.
Iizuka shows a similar device having:
Claim 7: re-holding the substrate by placing the substrate on a temporary placement table (126) configured to temporarily place the substrate, when the marker is not detected by the at least one sensor even though the substrate is rotated by an angle equal to or greater than a predetermined angle during the step of detecting the marker (134);

for the purpose of reliably holding the substrate for transfer between chambers to efficiently maintain desired/corrected orientation of the wafer (column 5, lines 30-52). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Johanson as taught by Iizuka and include Iizuka’s similar device having:
Claim 7: re-holding the substrate by placing the substrate on a temporary placement table configured to temporarily place the substrate, when the marker is not detected by the at least one sensor even though the substrate is rotated by an angle equal to or greater than a predetermined angle during the step of detecting the marker;
Claim 8: wherein a load lock chamber is connected to the vacuum transfer chamber, and the temporary placement table is a stage installed in the load lock chamber;
for the purpose of reliably holding the substrate for transfer between chambers to efficiently maintain desired/corrected orientation of the wafer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the Office action appendix for explanation of the prior art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652